                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00487-GCM
 MELANIE GRANT,                                   )
                                                  )
                 Plaintiffs,                      )
                                                  )
     v.                                           )           ORDER
                                                  )
 CHARLOTTE DERMATOLOGY, P.A.,                     )
                                                  )
                 Defendants.                      )
                                                  )

          THIS MATTER COMES before this Court on Defendant Charlotte Dermatology, P.A.’s

Partial Motion to Dismiss. (Doc. No. 6). Defendant moved this Court for the dismissal of Plaintiff’s

first five causes of action. After Defendant filed the Partial Motion to Dismiss, the Parties agreed

to a Stipulation of Dismissal for the first five causes of action. Because the Partial Motion to

Dismiss dealt with the same causes of action that have now been dismissed via stipulation, that

Motion is now moot. As such, the Court DENIES Defendant’s Partial Motion to Dismiss as moot.

          SO ORDERED.



                                       Signed: October 26, 2018




                                                 1
